the opinion of the Court was delivered by
Green, J.:
We are clearly of opinion that the defendants’ offers of testimony in relation to the removal of the buildings on the plaintiff’s land should have been received. The removal of the buildings was certainly an element of damage to be considered by the jury.__ If they were taken by the company, the land would bedvorth less than if they were left upon the premises. If the plaintiff took them, his damage would not be so great as if the company took them. It would be for the jury to consider all the circumstances in this connection, in order to determine intelligently what amount of injury was sustained by the plaintiff in consequence of what was done with the buildings, whether by the plaintiff or the defendant. They should know all the facts relating to the subject. The first six assignments, all of which relate to this matter, are sustained. The seventh is not sustained. The Court was not bound to direct the jury to go upon the premises. Such an order is often made, and, as a general rule, it is desirable that the jury should visit the premises, but there is no legal obligation on the part of the Court to make the order upon the mere application of one party and against the objection of the other. If *204a view is desired, it can generally be bad by means of a struck jury, under the rules of practice which relate to that subject.
In regard to the pleadings in such cases us this, the practice in some counties is to regulate them by rules of court. It is certainly more conformable to correct practice to have an issue regularly made up between the parties, and we see no objection to making the land-owner plaintiff. It does not seem that there is any rule of court in Erie county on the subject, at least none is referred to by counsel on either side. The act leaves the whole matter to the court, and we can hardly say there was error because the Court ordered the company to plead without a declaration. Such may be the practice in Erie county, and as the court of common pleas of that county has entire control over the mode of trial in such cases arising within its jurisdiction, the subject must be left to their direction.
Judgment reversed and new venire awarded.